                       Case 18-17662-LMI     Doc 125     Filed 03/09/20    Page 1 of 2




           ORDERED in the Southern District of Florida on March 6, 2020.




                                                       Laurel M. Isicoff
                                                       Chief United States Bankruptcy Judge
___________________________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                                                      CASE NO.: 18-17662-BKC-LMI
                                                                    PROCEEDING UNDER CHAPTER 13

     IN RE:

     DIANE DIXON

     _____________________________/
     DEBTOR

                         ORDER DENYING TRUSTEE'S MOTION TO DISMISS

         THIS CASE came to be heard on March 3, 2020 for the Trustee's Motion to Dismiss and based on
     the record

        ORDERED AS FOLLOWS:

        1. The Motion to Dismiss is DENIED WITHOUT PREJUDICE.

                                                   ###
                 Case 18-17662-LMI   Doc 125   Filed 03/09/20   Page 2 of 2
                                                      ORDER DENYING TRUSTEE'S MOTION TO DISMISS
                                                                       CASE NO.: 18-17662-BKC-LMI

ORDER SUBMITTED BY:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

COPIES FURNISHED TO:

DEBTOR
DIANE DIXON
17926 N W 40 TH COURT
OPA LOCKA, FL 33055

ATTORNEY FOR DEBTOR
MARIA ALVAREZ, ESQUIRE
4343 W. FLAGLER ST., STE 100
MIAMI, FL 33134

MARIA ALVAREZ, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS
ORDER TO ALL CREDITORS AND INTERESTED PARTIES, IMMEDIATELY UPON RECEIPT
THEREOF.
